DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species wherein said first time period is a time period wherein said stem cells do not double in the reply filed on 06/23/2022 is acknowledged.
The Restriction Requirement is made Final.
Claims 1-22 are currently pending.
Claim 17 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/23/2022.
Claims 1-16 and 18-22 have been examined on their merits.


Claim Objections
Claims 12-13 are objected to because of the following informalities:  
Claims 12-13 recite further comprising packaging said stem cells in a volume comprising about 10 x 102 live cells/mL to about 10 x 1010 live cells/mL or about 10 x 106 live cells/mL respectively.
This is improper because cells/mL is a measure of concentration and not volume. It appears that Applicant intends to refer to the cell concentration in the package and not the volume and this is how the claim will be interpreted for examination.
  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said stem cells" in steps a, b, and c and in line 7 of the claim with regard to the CFU-F ratio. It is unclear which stem cells are being referred to with regard to the CFU-F ratio (the stem cells of steps a, b, or c) and therefore the metes and bounds of the claim are indefinite.

Claim 1 recites the phrase “wherein said stem cells comprise at least about 10,000 to about 300,000 CFU-F/1 million viable cells”. This phrase renders the claims indefinite because the phrase “at least” designates a minimum and the term “about” indicates that values both slightly above and slightly below are to be included. Thus the combination of “at least” and “about” render the metes and bounds of the claim indefinite because it is unclear if values slightly below 10,000 are excluded or not by the claim.

Claims 21 and 22 also recite the phrase “at least about” and are deemed indefinite for the same reason.
For examination purposes values slightly below the minimum number are interpreted as included in the ranges.
Claims 3-6 recite the phrase “said first period of time or said time period”. It is unclear which time period in claim 1 is being referred to with “said time period” as it appears to lack antecedent basis and thus the claims are deemed to be indefinite.
For examination purposes “said time period” is interpreted as referring to the period of time as  in step c of claim 1.
Claim 18 recites the phrase “said second time period” in line 2. There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of a “second time period”.
Claim 18 also recites the phrase “less than 80% confluency relative to a cell culture storage medium”. Applicant’s disclosure does not describe how this confluency is related to a cell culture medium and the prior art does not describe any such relation as well and therefore this phrase is deemed to render the metes and bounds of the claim unclear and thus indefinite.
Because claims 2-16 and 18-22 depend from indefinite claim 1 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.

Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9, 12-16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 2017/0340675) in view of Murphy et al (Experimental and Molecular Medicine 2013).
Regarding claims 1 and 21, Chin teach a method of preparing a stem cell-based composition for treatment by providing a cryopreserved population of mesenchymal stem cells in cryovials and warming (thawing) them at 37˚C (first temperature greater than 0 ˚C) in a water bath or incubator for 2 minutes (a first period of time). The cells are then washed and centrifuged for 3-10 minutes at room temperature (a period of time at a second temperature less than 40 ˚ C) (page 3 para 45). The mesenchymal stem cells used are derived from various sources including, but not limited to, human umbilical cord, bone marrow, fat tissue (adipose), peripheral blood or tooth pulp (page 1 para  18).
Chin are silent with regard to the CFU-F of the stem cells.
Murphy teach methods of analyzing mesenchymal stem cells for therapeutic use (abstract). The reported MSC frequency (as measured by CFU-F) and native concentration from several adult human tissues are reported in Table 1 (page 1 last paragraph to page 2 first paragraph and Table 1). The MSC frequency range shows that bone marrow aspirate comprises 10-83 CFU-F/106 nucleated cells, adipose /lipoaspirate comprises 205-51,000 CFU-F/106 nucleated cells and dermis comprises 74,000-157,000 CFU-F/106 nucleated cells (page 2 Table 1). 
One of ordinary skill in the art would have been motivated to select a source for the MSCs in the method of Chin wherein the CFU-F frequency was at its highest in order to maximize the number of MSCs produced. The use of adipose tissue and dermis would have provided MSCs in a frequency of at least about 10,000 and at least about 90,000 CFU-F/106 nucleated cells (live cells) to about 51,000 or 157,000 CFU-F/106 nucleated cells which would overlap and fall within the claimed range of CFU-F frequency. One of ordinary skill in the art would have had a reasonable expectation of success because Chin indicate that their MSCs can be derived from various tissues including, but not limited to, adipose tissue (fat).
Regarding claim 2, Chin teach wherein said second temperature is room temperature which is well known to be about 20 ˚C and thus hypothermic as it is less than body temperature (generally considered to be about 37 ˚C) (page 3 para 45).
Regarding claims 3-6, Chin teach wherein said first period time is 2 minutes (page 3 para 45) which is less than one week, 5 days, 1 day and 12 hours.
Regarding claims 7-9, Chin teach wherein the stem cells are passaged 3-4 times prior to providing a cryopreserved population of stem cells (step a) (page 2 para 21, page 3 para 35). 
Regarding claims 12-15, Chin teach wherein the stem cells are packaged in cryovials of up to 5 ml in size and wherein the cryovial typically contains from 25 million to 30 million cells per vial (page 2 para 24). This would provide 25-30 million cells per 5 ml vial and 5 million cells/ml to 6 million cells/ml or higher cell concentrations if the cryovial was smaller than 5 ml. Chin also state wherein the cryovial can be 1.8 ml in size (page 2 para 24) which would provide a closer number to about 10 million live cells/ml rendering the claimed value obvious.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells packaged would have been affected by these concentrations. 
Regarding claim 16, Chin teach wherein the first time period is 2 minutes (page 3 para 45). This is insufficient time for the stem cells to double as it is well known that the typical doubling time for mesenchymal stem cells is much greater than 2 minutes.
Regarding claim 18, Chin teach wherein their stem cells are maintained at 70-80% confluency (includes less than 80% confluency and thus renders it an obvious level of confluency) (page 2 para 21). During the first and second time period  During the first and second time period Chin maintains the cells in vials (page 3 para 45) and thus the cells are interpreted as not having any confluency or zero confluency which is less than 80%.
Regarding claim 20, Chin does not teach using cadaver cells. However, Murphy teach that viable stem cells from cadavers are known to be used for therapeutic purposes (page 11, column 1 last paragraph). One of ordinary skill in the art would have been motivated with a reasonable expectation of success to use viable stem cells from cadavers in the method of Chin because Murphy suggest that this is an option and Murphy indicate that the source of stem cells is not limited to their list of options.
Regarding claim 22, Chin is silent regarding the viability of the cells, but the cells are intended for therapeutic use and therefore a cell population that has a high cell viability is deemed to be obviously desirable and thus one of ordinary skill in the art would have been motivated to optimize the viability of the stem cell compositions of Chin to improve their therapeutic effect.
Therefore the combined teachings of Chin et al and Murphy et al render obvious Applicant’s invention as claimed. 


Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 2017/0340675) in view of Murphy et al (Experimental and Molecular Medicine 2013) as applied to claims 1-9, 12-16, 18, 20-22 and further in view of Mays (US 2008/0194024).
Regarding claims 10-11, the combined teachings of Chin and Murphy render obvious Applicant’s invention as claimed, but do not specifically describe culturing the stem cells to the claimed density at the first temperature (37˚C) prior to step (c).
Mays teach that mesenchymal stem cells may be cultured in their method to improve the potency of the cells (page 9 para 108). Adherent, non-embryonic cells that can differentiate into more than one lineage are maintained at high densities such as greater than 30,000 cells/cm2 or greater than about 32,000 cells/cm2 (page 10 para 113).
One of ordinary skill in the art would have been motivated to maintain the stem cells of Chin at 37˚C at a density of about 32,000 cells/cm2 in the method of Mays prior to moving on to step (c) in the method of Chin because Mays disclose that their method can improve the potency of the mesenchymal stem cells and that a high cell density of about 32,000 cells/cm2 is desirable. One of ordinary skill in the art would have had a reasonable expectation of success because 37 ˚C is the typical temperature used for incubators when culturing cells and both Chin and Mays are directed to maintaining MSCs for therapeutic use. 
Therefore the combined teachings of Chin et al, Murphy et al and Mays render obvious Applicant’s invention as claimed.

Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al (US 2017/0340675) in view of Murphy et al (Experimental and Molecular Medicine 2013) as applied to claims 1-9, 12-16, 18, 20-22 and further in view of Ahrens et al (Transplantation 2004).
Regarding claims 19-20, the combined teachings of Chin and Murphy render obvious Applicant’s invention as claimed, but do not specifically describe culturing MSCs from the vertebrae of cadaveric organ donors.
Ahrens teach that human cadaveric vertebral bone marrow is an excellent source for MSC for cotransplantation approaches (abstract). These MSCs (V-BM) had a much higher CFU-F than aspirated BM from healthy donors (page 926, Results and Discussion, Table 1).
One of ordinary skill in the art would have been motivated to include MSCs from human cadaveric vertebral bone marrow with the method of Chin in combination with other MSCs with high CFU-F frequency because Ahrens teach that this is an excellent source for MSCs for cotransplantation. One of ordinary skill in the art would have had a reasonable expectation of success because Ahrens describe the MSC produced their method demonstrated typical  MSC characteristics (page 925, column 2) and Chin als indicate that their cells can be derived from bone marrow as well.
Therefore the combined teachings of Chin et al, Murphy et al and Ahrens et al render obvious Applicant’s invention as claimed.


Conclusion
No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnstone et al., “Identification and Characterization of a large Source of Primary mesenchymal stem cells tightly adhered to bone Surfaces of human vertebral body marrow cavities”, Cytotherapy, 2020, epub August 30, 2020, 22(11), pp. 617-628.
Galipeau et al., “Methods of Preserving Mesenchymal stem cells”, US 2019/0099449.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632